IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-60,316-02


                        EX PARTE ROLAND HERNANDEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2014-CR-9647-W1 IN THE 379TH DISTRICT COURT
                             FROM BEXAR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to five years’ imprisonment.

        The trial court entered findings of fact and conclusions of law recommending that

Applicant’s claims challenging the conviction and sentence be denied and dismissed. After a review

of the record and the findings, we agree that Applicant’s claims are without merit. Therefore, we

deny relief. Ex parte Torres, 943 S.W.2d 469, 472 (Tex. Crim. App. 1997).

        Applicant’s claim for pre-sentence jail time credit is dismissed. Ex parte Ybarra, 149
                                                                                           2
S.W.3d 147, 148-49 (Tex. Crim. App. 2004); Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App.

2010).

DELIVERED: August 3, 2016
DO NOT PUBLISH